Name: 2001/509/EC: Council Decision of 26 June 2001 on the accession of the European Community to Regulation 108 of the United Nations Economic Commission for Europe concerning the approval for the production of retreaded pneumatic tyres for motor vehicles and their trailers
 Type: Decision
 Subject Matter: organisation of transport;  land transport;  technology and technical regulations;  United Nations;  chemistry
 Date Published: 2001-07-06

 Avis juridique important|32001D05092001/509/EC: Council Decision of 26 June 2001 on the accession of the European Community to Regulation 108 of the United Nations Economic Commission for Europe concerning the approval for the production of retreaded pneumatic tyres for motor vehicles and their trailers Official Journal L 183 , 06/07/2001 P. 0037 - 0037Council Decisionof 26 June 2001on the accession of the European Community to Regulation 108 of the United Nations Economic Commission for Europe concerning the approval for the production of retreaded pneumatic tyres for motor vehicles and their trailers(2001/509/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions(1) ("Revised 1958 Agreement"), and in particular Article 3(3) and the second indent of Article 4(2) thereof,Having regard to the proposal by the Commission(2),Having regard to the assent of the European Parliament(3),Whereas:(1) The aim of the uniform provisions of Regulation 108 of the United Nations Economic Commission for Europe concerning the approval for the production of retreaded pneumatic tyres for motor vehicles and their trailers is to abolish the technical barriers to trade in motor vehicles between the Contracting Parties with regard to retreaded pneumatic tyres while ensuring a high level of safety and environmental protection.(2) Regulation 108 has been notified to the Contracting Parties and entered into force in respect of all the Contracting Parties who did not serve notice of their disagreement by the date or dates specified in the Regulation annexed to the Revised Agreement of 1958.(3) In order to enable the economic operators to take appropriate measures to comply in good time with the provisions of Regulation 108 so as not to disrupt the market in retreaded pneumatic tyres, in particular by dates of entry into force that could differ from one Member State to another, the uniform application of this Regulation throughout the Community will be regulated later through a Community Directive. However, Regulation 108 will not be integrated in the system for type-approval of motor vehicles and their trailers,HAS DECIDED AS FOLLOWS:Sole ArticleThe European Community shall accede to Regulation 108 of the United Nations Economic Commission for Europe concerning the approval for the production of retreaded pneumatic tyres for motor vehicles and their trailers.The text of the Regulation is attached to this Decision(4).Done at Luxembourg, 26 June 2001.For the CouncilThe PresidentT. Ã stros(1) OJ L 346, 17.12.1997, p. 78.(2) OJ C 177, 22.6.2000, p. 47.(3) Assent given on 15 May 2001 (not yet published in the Official Journal).(4) This Regulation shall be published in a future Official Journal.